United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2951
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Northern District of Iowa.
                                       *
John Douglas Clark,                    * [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: May 5, 2004

                                 Filed: May 10, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       John Clark pleaded guilty to manufacturing and attempting to manufacture 50
grams or more of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), and 846. The district court1 reduced Clark’s offense level by 2 levels
for acceptance of responsibility, but denied an additional 1-level reduction under
U.S.S.G. § 3E1.1(b) because his notice of intent to plead guilty was untimely. The
court sentenced him to 140 months imprisonment and 5 years supervised release, and

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
stated it would have imposed the same sentence if it had granted the additional
reduction.

      Clark now argues that he qualified for the additional 1-level reduction, but we
conclude that this issue is unreviewable. See United States v. Simpkins, 953 F.2d
443, 446 (8th Cir.) (where sentence imposed falls within Guidelines range urged by
appellant and it is clear sentencing court would have imposed same sentence
regardless whether appellant’s argument for lower Guidelines range ultimately
prevailed, matter is not reviewable), cert. denied, 504 U.S. 928 (1992).

      Accordingly, we affirm.
                     ______________________________




                                         -2-